Citation Nr: 1035952	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a claimed disability 
manifested by a growth on the left lung.  

2.  Entitlement to service connection for claimed stroke.  

3.  Entitlement to service connection for right eye ptosis.  

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 19, 2007 to April 
25, 2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which, in pertinent part, denied service 
connection for a claimed stroke, for a claimed disability 
manifested by a growth on the left lung, for right eye ptosis, 
and for a heart condition.

The Veteran provided testimony before the undersigned at the RO 
in March 2010.  A transcript is of record.  

Although the Veteran perfected an appeal with respect to the 
issue of service connection for heart condition, he withdrew his 
appeal during the March 2010 hearing.  Therefore, the issue is 
not before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).

The issues of service connection for stroke, right eye ptosis, 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A disability manifested by a growth on the left lung was not 
shown in service nor does the medical evidence of record reflect 
one has been diagnosed during the pendency of the appeal.  

CONCLUSION OF LAW

Claimed disability manifested by a growth on the left lung was 
not incurred in, nor aggravated by, active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 
120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008). 

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in June 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.  The Veteran has 
substantiated his status as a veteran.  He was notified of all 
elements of the Dingess notice, including the disability-rating 
and effective-date elements of the claims, by the June 2007 
letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided VA examinations in August 2007 and October 2008 for 
his claim for service connection.  These examination reports, 
along with the other evidence of record, are adequate for 
adjudication purposes.  See Barr v. Nicholson, 21. Vet. App. 303, 
311 (2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).

The provisions of 38 C.F.R. § 3.103(c)(2) (2009) imposes two 
distinct duties on VA employees, including Board personnel, in 
conducting hearings: the duty to explain fully the issues and the 
duty to suggest the submission of evidence that may have been 
overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During 
the March 2010 hearing, the undersigned explained what was needed 
to substantiate the Veteran's claims and suggested evidence that 
the Veteran could submit to support his claims.  The Veteran was 
offered an opportunity to ask the undersigned questions regarding 
his various claims.  The Board therefore concludes that it has 
fulfilled its duty under Bryant.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Left Lung

The Veteran contends that while in the service, he passed out at 
a graduation ceremony and, when he awoke in a hospital, he was 
told that he had a growth on his lung.  

To show a current disability for purposes of a claim for service 
connection, it is not necessary that the disability be present on 
the most recent examination.  Instead, it need only be shown that 
the disability was present at some point since the claim was 
filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Unfortunately, the record does not establish a current disability 
nor was one shown during the appeal period.  An August 2007 CAT 
scan of the chest was unremarkable and did not show a growth on 
the left lung.  An X-ray taken that same month revealed that lung 
fields were grossly clear.  

There is also no evidence of an in-service injury or event as 
required for service connection.  Although the Veteran reported 
that he was hospitalized in April 2007 and that he was told that 
he had a growth on his left lung, service treatment records are 
negative for any treatment after February 2007 and are negative 
for any treatment or diagnosis of a left lung growth.  While the 
Veteran was treated for an upper respiratory infection, it was 
noted to be acute.  

The Federal Circuit has held that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition and when 
such symptoms began when a layperson is competent to identify the 
medical condition.  Jandreau, 492 F.3d at 1377; see also 
Buchanan, 451 F.3d at 1337.    

The Veteran is competent to report that he was told about a 
growth on his lung in service.  However, the Board does not find 
him to be credible.  A service treatment record dated February 9, 
2007 reflects that the Veteran stated that he did not give a full 
medical history at enlistment because a recruiter told him not 
to.  More recently, a private treatment record shows that the 
Veteran reported a history of head trauma during overseas service 
in Iraq and that he was subsequently diagnosed with forced 
concussion syndrome and had a stroke.  Service personnel records 
and the Veteran himself have confirmed that he never served 
overseas.  This pattern of supplying misinformation leads the 
Board to find that the Veteran is not credible and his testimony 
may not serve as credible evidence in support of service 
connection for a claimed growth on the left lung.  

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Here, there is no evidence of the claimed disability in service, 
or during the appeal period.  Accordingly, where, as here, the 
competent, probative evidence establishes that the Veteran does 
not have the claimed disability, the current disability for which 
service connection is sought is not established, and thus, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claim for service 
connection for a claimed growth on the left lung must be denied 
because the first essential criterion for a grant of service 
connection-evidence of the claimed disability-has not been met. 


ORDER

Service connection for a claimed disability manifested by a 
growth on the left lung is denied.  


REMAND

The Veteran contends that he incurred a stroke during service in 
April 2007.  He further contends that the stroke resulted in 
right eye ptosis.

At the outset, the Board notes that an October 2008 VA 
examination report included in the file did not properly print 
and is not legible at critical portions of the report.  
Furthermore, the examiner concluded that a list of tests needed 
to be performed to determine whether there is any evidence of 
prior stroke and to determine the current extent of the Veteran's 
visual deficits.  While it appears most of the tests were 
performed, the claims file does not appear to include copies the 
MRI of the brain with contrast or the MRA of the head and neck to 
look at the vasculation for any evidence of stroke, intracranial 
or extracranial vascular disease.  Additionally, the examination 
report concluded that, following the completion of the required 
tests, the Veteran would be seen again within six weeks for 
further evaluation.  Moreover, there is no record of a follow-up 
after the VA examination, as the most recent VA records in the 
claims file are dated five weeks after the October 2008 VA 
examination.  

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As this evidence may be 
relevant to the Veteran's claim, a legible copy of the October 
2008 VA examination must be provided and copies of the MRI and 
MRA and any follow-up after the October 2008 VA examination and 
any other relevant records in VA's possession must be obtained.    

During an August 2007 VA examination, the Veteran reported that 
he was treated for a heart murmur, diagnosed with posterior 
descending artery (PDA), and underwent some sort of repair at 
Barnes Jewish Hospital at the age of 22.  There is no record of 
this in the claims file.  VA has a duty to obtain relevant 
records of private treatment.  38 U.S.C.A. § 5103A(b); Massey v. 
Brown, 7 Vet. App. 204 (1994).  These records are relevant to the 
appeal and efforts to obtain them should be conducted following 
the procedures under 38 C.F.R. § 3.159 (2009).  

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran submitted photographs during this appeal seeming to 
show drooping of the right eye.  Furthermore, service treatment 
records show that the Veteran was diagnosed with right eye ptosis 
on January 29, 2007, ten days after entrance onto active duty 
service.  An August 2007 VA examiner stated that it was not 
possible to provide the etiology of the Veteran's visual loss or 
whether the visual loss was service related without resorting to 
mere speculation.  The examiner did not specifically discuss the 
in-service diagnosis of right eye ptosis.  

The Court has held that if any opinion and supporting rationale 
cannot be provided without invoking processes relating to guesses 
or judgment based upon mere conjecture, the physician should 
clearly and specifically so specify in the report, and explain 
why this is so.  Therefore, the August 2007 VA examination report 
is inadequate for the purpose of determining etiology and a new 
examination must be obtained.  

In this regard, if the physician concludes that there is 
insufficient information to provide an etiologic opinion without 
result to mere speculation, the physician should state whether 
the inability to provide a definitive opinion was due to a need 
for further information (with said needed information identified) 
or because the limits of medical knowledge had been exhausted 
regarding the etiology of the Veteran's right eye pathology.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board notes that although the Veteran stated his right eye 
ptosis was incurred secondary to an in-service stroke, he asserts 
that the stroke occurred in April 2007 and right eye ptosis was 
diagnosed in January 2007.  Furthermore, a February 2007 service 
treatment record reflects that the Veteran reported that he did 
not provide a complete and accurate medical history upon entrance 
to active duty because a recruiter told him not to.  As a result, 
a February 22, 2007, service treatment record found that the 
Veteran's experienced visual disturbances pre-existed service.  
The questions that must be answered by a VA examiner, therefore, 
are whether or not right eye ptosis was incurred during service 
or, if it pre-existed service, whether the right eye condition 
was aggravated by service.  

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
(1) the disease or injury existed prior to service and (2) that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

If, after obtaining all records related to the October 2008 VA 
examination, there is not a medical opinion addressing each of 
the questions the Board has raised above, to specifically include 
whether the Veteran currently has right eye ptosis and whether it 
was incurred during service, pre-existed service, and/or was 
aggravated by service, the Veteran must be provided with another 
VA examination to obtain the required opinions.  

Finally, the evidence of record indicates that, in February 2010, 
the RO received a notice of disagreement with a December 2009 
rating decision, denying entitlement to service connection for 
PTSD.  A statement of the case (SOC) has not been issued as it 
relates to this issue.  The Board is required to remand the case 
for an SOC in accord with the holding in Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board emphasizes, however, that to 
obtain appellate review of an issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his 
representative an SOC addressing the claim 
for entitlement to service connection for 
PTSD.  Along with the SOC, furnish to the 
Veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (entitlement to service connection 
for PTSD) may be obtained only if a 
timely appeal is perfected.

2.  Send a letter to the Veteran and his 
representative, asking him to identify any 
private healthcare providers who have treated 
the claimed disabilities, in particular, 
medical records from the Barnes Jewish 
Hospital, and to sign authorization for 
release of such records.  All 
records/responses received should be 
associated with the claims file.

3.  Obtain from the Danville, Illinois VA 
Medical Center and its associated outpatient 
clinics, all outstanding records of 
evaluation and/or treatment of the Veteran, 
since December 9, 2008, to include a complete 
legible copy of the October 2008 VA 
examination report, and any MRI or MRA 
studies or follow-up evaluations performed 
after the October 2008 examination.  All 
records and/or responses received should be 
associated with the claims file.

3.  If, after completion of 1 and 2 above, 
the evidence of record does not contain a 
probative VA etiological opinion as to 
whether the Veteran has residuals of a 
stroke, schedule the Veteran for an 
appropriate examination to determine whether 
the Veteran has residuals of a stroke.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include MRI and MRA, as 
necessary) and studies should be accomplished 
(with all findings made available to each 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should indicated if there are 
residuals of a stroke found on examination.  
If there are, the examiner should render an 
opinion, consistent with sound medical 
judgment as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such residuals are the 
result of disease or injury incurred or 
aggravated during the Veteran's active duty 
from January 19, 2007 to April 25, 2007.

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.  

4.  After completion of 1 and 2 above, 
schedule the Veteran for a VA eye examination 
to determine whether right eye ptosis was 
incurred in or aggravated by service.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all findings made available to each 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should indicated if ptosis of the 
right eye was found on examination.  If it 
was, the examiner should render an opinion, 
consistent with sound medical judgment as to 
whether it is at least as likely as not 
(50 percent or greater probability) that such 
diagnosed disorder is the result of disease 
or injury incurred or aggravated during the 
Veteran's active duty from January 19, 2007 
to April 25, 2007.  In rendering the 
requested opinion, the examiner should 
specifically address: (a) whether ptosis of 
the right eye clearly and unmistakably 
preexisted the Veteran's entrance into 
service; if so, (b) whether any such disorder 
increased in severity in service; and, if so, 
(c) whether such increase in severity 
represented the natural progression of the 
condition, or was beyond the natural progress 
of the condition (representing a permanent 
worsening of such disorder).

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.  If 
the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the Veteran's right eye 
pathology.

5.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the service-connection claims remaining on 
appeal.  If any benefit sought on appeal 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case, and afford them the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


